According to a former Order of this Court, of the 10th February instant, Major Blakewey and Mr. Allein of the Complainant’s Counsel, opened the matter in the presence of Mr.  Whitaker, Mr. Hume and Mr. Ellery of Counsel with the Defendants whose objections against the prayer of the Complainant’s Bill of Complaint (this day read in this Court) for granting an Injunction to stay the Defendant’s proceedings at Common Law, being thereupon heard, and it appearing to the Court that the Complainants said Bill of Complaint doth contain matter of Equity, but that the respective cases of the said Complainants therein set forth are different; It is Ordered That an Injunction be awarded against the said Defendants, for stay of their further proceedings at Law against the Complainant Anne De la Conseillere, for the matters here in question, till the said Defendants shall answer the Complainants Bill and this Court take other Order to the contrary; but the Defendants are at liberty to proceed to Trial at Common Law, against the other Complainant Benjamin De la Conseillere Esq. but Execution is hereby stayed.
Intr.
Tho: Lamboll Deputy Register